DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “depression or a spring-loaded stem” instead of –depression of a spring-loaded stem--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "said silent alarm" and "said motion". The limitation has not been previously established in claim 10 and therefore lacks antecedent basis. For the purposes of practicing compact prosecution, examiner interprets the limitation as being dependent on claim 14 instead of claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sexton (US 5068933 A), herein referred to as Sexton.
Regarding claim 1, Sexton discloses an inflatable pillow with adjustable height comprising: a top comfort portion (cushioner sleeve 17) enclosed in a stretchable material (cloth pillow case 37). Examiner notes the cloth pillow case comprises a fabric where some level of elasticity is inherent in the material and therefore meets the limitations of the claim. An inflatable portion located under said comfort portion and configured to raise said top comfort portion when inflated (pocket 19), said inflatable portion comprising an inflatable bladder (bag 11) with an air passage (cable 47) leading thereto and an air control unit (housing 21, cable 47, and plate 65), said air control unit in turn comprising an air inflation element (motor 31 and air compressor component 25) and an air valve (plate 65), said air valve is configured to operate in one of the following three positions: a closed position in which said inflatable bladder is isolated and said air passage is closed, an intermediate "slow deflation" position in which said air passage is partially open, said "slow deflation" position is configured for reducing a height of said inflatable pillow by releasing air from said inflatable bladder, and an open "inflation" position in which said air inflation element is operated to infuse air into said inflatable bladder through said air passage, said air passage is fully open to an extent greater than in said "slow deflation" position, whereby adjustment of height of said pillow is conducted by operating said valve between said 
Regarding claim 2, Sexton discloses said air valve comprises a spring-loaded L-shaped lever (see FIG. 4, valve 61 is L shaped and connected to valve 65) positioned across from and in close vicinity to a hard stop so as squeezing both said L-shaped lever and said hard stop between two fingers causing depression of a spring-loaded stem of said valve and partial or full opening of said air passage. Examiner notes the perpendicularly positioned section of valve 61 is considered to be the spring loaded stem where spring 63 biases the valve and plate in a closed position. Depression of the horizontal portion of valve 61 can include pressing against the opposite side of the hand-held control box 53 considered to be the hard stop. Sexton therefore discloses the limitations of the claim.
Regarding claim 10, Sexton discloses said air inflation element is an electrically powered air pump (motor 31 is electrically powered by batteries 33).
Regarding claim 17, Sexton discloses a stretchable pillow cover surrounding both said top comfort portion and said inflatable portion of said inflatable pillow. Examiner notes the cloth pillow case 37 comprises a fabric where some level of elasticity is inherent in the material and therefore meets the limitations of the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Doellinger (US 0795108 A), herein referred to as Doellinger.
Regarding claim 3, Sexton does not explicitly disclose said stretchable material is extended to cover both said top comfort portion and said inflatable portion of said inflatable pillow including said air valve, said L-shaped lever and said hard stop protruding under said stretchable material whereby allowing operating said air valve through said stretchable material. Doellinger, however, discloses a pneumatic pillow comprising a pillow case 7 further comprising a ruffle 8 that contains an inflation/deflation mechanism within a pocket 10 (see FIG. 1) sewed upon the ruffle for the purpose of holding the contents of the inflatable pillow including the controls and bladder as a single unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have a pillow cover containing the air bladder and air control unit of the pillow as taught by Doellinger in order to fabricate a pneumatic pillow in a singularly contained unit. Examiner notes that since the cover and ruffles comprise a fabric, the material is flexible enough to allow for a user to press the valve in the handheld controls of the pillow disclosed by Sexton.
Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Kearse et al. (US 9510689 B2), herein referred to as Kearse.
Regarding claim 4, Sexton does not explicitly disclose said inflatable bladder filled at least partially with compressible foam pieces, said foam pieces configured for urging said inflatable bladder to expand to an inflated shape when not constrained. Kearse, however, discloses a self-inflating bladder assembly comprising a bladder assembly 10 where the cavity 38 of the bladder 
Regarding claim 5, Sexton does not explicitly disclose said inflatable bladder contains one or more compressible foam tubes, said one or more foam tubes configured to urge said inflatable bladder to expand into an expanded shape when said one or more foam tubes are not constrained. Kearse, however, discloses a self-inflating bladder assembly comprising a bladder assembly 10 where the cavity 38 of the bladder is filled with cushioning media 44 where the cushioning media can be 1 or more foam pieces for the purpose of keeping the bladder in an expanded state when no external pressure is exerted on the cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have a bladder filled with one or a plurality of foam pieces as taught by Kearse in order to keep the pillow in an expanded state when the pillow is not being depressed by a person or object. Examiner notes that Kearse does not explicitly teach the foam pieces are foam tubes, however, it has been held to be a matter of design choice to have foam pieces in the shape of tubes since the shape of the foam pieces does not provide a distinction in the matter of which the invention operates.
Regarding claim 12, Sexton does not explicitly disclose said air inflation element is compressed foam constrained within said inflatable bladder upon deflation thereof. Kearse, however, discloses a self-inflating bladder assembly comprising a bladder assembly 10 where the cavity 38 of the bladder is filled with cushioning media 44 where the cushioning media can be 1 or more 
Regarding claim 13, Sexton (in view of Kearse) does not explicitly disclose said air inflation element is a compressed foam tube. Examiner notes that Kearse does not explicitly teach the foam pieces are foam tubes, however, it has been held to be a matter of design choice to have foam pieces in the shape of tubes since the shape of the foam pieces does not provide a distinction in the matter of which the invention operates.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Wilhoit (US 5771514 A), herein referred to as Wilhoit.
Regarding claim 6, Sexton does not explicitly teach said inflatable bladder comprising a central section having a height lower than a height of side sections thereof. Wilhoit, however, discloses an adjustable contour pillow comprising inflatable chambers 16, 18, and 20, where the center chamber 18 is lower in height than the side chambers 16 and 20 for the purpose of fabricating a pillow comprising a contour to comfortably accommodate the anatomy of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have chamber sections having different heights as taught by Wilhoit in order to fabricate a pillow with a shape for accommodating the anatomy of a user by supporting the neck and back of the head of a person at desired heights.
s 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Cloud (US 10201236 B1), herein referred to as Cloud.
Regarding claim 7, Sexton does not explicitly disclose said pillow further comprising an altimeter exposed to the air pressure inside said inflatable bladder, and a controller configured to detect and record air pressure inside said inflatable bladder using said altimeter, said controller is further configured to operate said altimeter in a pressure range equal or above ambient air pressure. Cloud, however, discloses an infant soothing system comprising an inflatable bladder 101 and control system 105, where the control system further comprises a pressure sensor 136 connected to a logic module 132 and nonvolatile storage device 133. The logic module controls inlet valve 112 and controls the flow of air coming into and out of the bladder. The purpose of the pressure sensor is to provide a feedback mechanism in measuring the internal pressure within the bladder to cycle the logic module between increasing and decreasing the pressure of the bladder simulating a person’s breathing motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton with the pressure sensor and automatic controls as taught by Cloud in order to fabricate an adjustable pillow that can alter its pressure at desired intervals.
Regarding claim 8, Sexton (in view of Cloud) teaches said controller is further configured to detect time intervals when said pillow is in use corresponding to time intervals when said air pressure is above an air pressure baseline level, said air pressure increase caused by compression of said pillow by a head of a user (Cloud, see Col. 3, line 63 through Col. 4, line 20; controller is configurable to operate in time intervals to increase and decrease the air pressure within the bladder via inflation and deflation).
Regarding claim 9, Sexton (in view of Cloud) does not explicitly teach said controller is further configured to detect head motion over said pillow by detecting air pressure variations above  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 11, Sexton does not explicitly disclose said control unit is configured to deactivate said electrically-powered air pump after a predetermined delay following switching said air valve away from said open "inflate" position. Cloud, however, discloses an infant soothing system comprising an inflatable bladder 101 and control system 105, where the control system further comprises a pressure sensor 136 connected to a logic module 132 and nonvolatile storage device 133. The logic module controls inlet valve 112 and controls the flow of air coming into and out of the bladder. The purpose of the pressure sensor is to provide a feedback mechanism in measuring the internal pressure within the bladder to cycle the logic module between increasing and decreasing the pressure of the bladder simulating a person’s breathing motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton with the pressure sensor and automatic controls as taught by Cloud in order to fabricate an adjustable pillow that can alter its pressure at desired intervals.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton in view of Cloud and further in view of Jeong et al. (US 20200187685 A1), herein referred to as Jeong.
Regarding claim 18, Sexton (in view of Cloud) does not explicitly disclose a wireless transmission link to a cellular phone, tablet or a personal computer running a mobile application configured 
Regarding claim 19, Sexton (in view of Cloud and further in view of Jeong) teaches said mobile application is further configured to receive user input on subjectively perceived quality of sleep as well as environmental, activity and dietary inputs, so as to facilitate correlation analysis and provide actionable recommendations as to improvements in sleep quality (Jeong, see para. [0073] and [0074]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton in view of Cloud, and further in view of Rao (US 20160066716 A1), herein referred to as Rao.
Regarding claim 18, Sexton (in view of Cloud) does not explicitly disclose a wireless transmission link to a cellular phone, tablet or a personal computer running a mobile application configured to receive sleep data accumulated using said altimeter data. Rao, however, discloses an electronically controllable pillow comprising a pressure sensor (see para. [0059]; pressure sensor measures backpressure in a tube or line) and transceiver 160 configured to communicate with at least one remote device 170 (see para. [0062]) for the purpose of collecting sleep quality 
Regarding claim 19, Sexton (in view of Cloud and further in view of Rao) teaches said mobile application is further configured to receive user input on subjectively perceived quality of sleep as well as environmental, activity and dietary inputs, so as to facilitate correlation analysis and provide actionable recommendations as to improvements in sleep quality (Jeong, see para. [0114] and [0115]).
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and providing amendments to claim 15 obviating the rejections under 35 U.S.C. 112b as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable pillows and smart pneumatic pumps relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Sexton, Doellinger, Kearse, Wilhoit, Cloud, Jeong, and Rao.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/25/2021